—In an action, inter alia, to recover damages for breach of warranty, the defendant appeals from so much of an order of the Supreme Court, Nassau County (Winick, J.), dated April 13, 1994, as granted the plaintiff’s motion pursuant to CPLR 3124 to compel the defendant to respond to interrogatories 6 through 17 of the plaintiffs first set of interrogatories.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly directed the defendant to respond to interrogatories 6 through 17. CPLR 3101 (a) provides that there shall be full disclosure of all matter "material and necessary” in the prosecution or defense of an action. The disclosure provisions of the CPLR are to be liberally construed with the test being one of usefulness and reason (see, Cynthia B. v New Rochelle Hosp. Med. Ctr., 60 NY2d 452, 461; Allen v Crowell-Collier Publ. Co., 21 NY2d 403). The interrogatories at issue are relevant insofar as they inquire into the procedures the defendant follows in the crediting and non-crediting of a check to a commercial account. Balletta, J. P., Rosenblatt, Pizzuto, Joy and Altman, JJ., concur.